Title: From John Adams to Oliver Wolcott, Jr., 23 September 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Septr. 23. 1797

I have recd your favour of Septr. Mr Storer is a Man of Science and Letters, a Merchant of acknowledged Accuracy and unblemished Reputation, many years Treasurer of the University of Cambridge, and of the Academy of Arts and Sciences, in both of which offices he has acquitted himself with Punctuality. His Connections are numerous and respectable. His Age is the only Objection to him: but his Health is vigorous. He has a numerous Family: and is not affluent. He finds the office in a deplorable Condition: I have desired him to write to you upon the Subject. No Light nor assistance can he get from his Predecessor, who has richly merited the Dismission he had. He was not permitted to resign.
I return you the Papers relative to the Collector’s Place at Norfolk. I think with you the vacancy may remain open till we meet: unless you are clear for filling it with Col. Bird. It Seems to me, that I would Suffer hunger, before I would Solicit an office under a Government like ours, if I were prejudiced in favour of our Democrats, and in opposition to the leading measures of the Government. Dr Jackson ought therefore to perform Quarantine.
The Number of Candidates for the Treasury of the Mint are so numerous and so respectable, that it is very difficult to make a selection. What think you of Dr Rush?
Pray What is your opinion of convening Congress at New York?
Be so good as to commit to writing Such Things as will be necessary to communicate to Congress at the opening of the Session, as early as possible.
I am, dear Sir with great regard &c

John Adams